Citation Nr: 9935294	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  99-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from January 1969 to 
January 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The record reflects that, prior to the rating decision 
currently on appeal, the veteran was denied service 
connection for PTSD on several previous occasions.  This most 
recently occurred in July 1993, when the RO determined that 
new and material evidence had not been submitted to reopen a 
previously denied claim in this regard.  The veteran appealed 
that 1993 decision to the Board, and, in a February 1996 
decision, the Board determined that new and material evidence 
had been submitted to reopen the veteran's claim, and 
remanded the matter to the RO for further development.  In 
November 1997, however, the veteran advised the RO that he 
was withdrawing his claim for service connection for PTSD, 
and, therefore, his appeal was terminated.  Shortly 
thereafter, in January 1998, the veteran submitted a new 
claim seeking service connection for PTSD.  It is from this 
claim that the veteran's current appeal arose, after it was 
denied in a September 1998 rating action.  The veteran 
submitted a notice of disagreement with that decision in 
March 1999, and a statement of the case was issued in May 
1999.  The veteran's substantive appeal was received later 
that month.  

REMAND

In the veteran's May 1999 substantive appeal, i.e., a VA Form 
9 (Appeal to Board of Veterans' Appeals), he checked two 
boxes in block 8 on that form, which indicated both that he 
wished to attend a hearing conducted at the local VA office 
by a Member of the Board, and that he did not desire a 
hearing before a Board Member.  In view of that 
inconsistency, the Board wrote to the veteran in November 
1999, and asked him to clarify his desire for a hearing.  In 
a response to that letter received in December 1999, the 
veteran specifically advised the Board that he wishes to have 
a hearing before a Member of the Board at the regional 
office.  Under these circumstances, this case is remanded for 
the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO as soon as practicable.  

No action is required of the appellant until she is further 
informed, although he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


